DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hinged mode” from Claim 6 and the “recessed mode” from Claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “flexible pad” reference number [2] from the specification is not shown in the drawing.  Additionally, the elastic strip [131] is only shown pointing to a ‘lower’ elastic strip.  With respect to at least claim 4, the elastic strip is claimed to be located both above and below the moving base.  Suggest adding a second [131] and line pointing to an ‘upper’ elastic strip. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “hinged mode” and the “recessed mode” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

Claim Objections
	Claim 3 and 4 (and dependents thereof) are objected to for the following are the informalities:  
Claim 3 states “more than 6” which is suggested to be corrected to “more than six” to avoid any confusion with claim numbering or reference numerals.  
Claim 4 lacks primary antecedent basis of the following elements (see suggested amendments for the Claim Objections in the 112(b) Rejection Section below):
“is higher than the upper surface of the moving base”
“is lower than the lower surface of the moving base”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 4 (and dependents thereof) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 4 is indefinite as the same “elastic strip” is claimed to be capable of being both “above the moving base” and “below the moving base”. It is suggested to amend the claim to disclose two distinct portions of the elastic strip for improved clarity. See the suggested amendment below:
“…wherein a first portion the elastic strip of the adjusting bridge frame is located above the moving base and is higher than the an upper surface of the moving base, and a second portion the elastic strip of the adjusting bridge frame is located below the moving base and is lower than the a lower surface of the moving base.”

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim 1, 4, 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (CN 211408445).

In regards to Claim 1, Chen teaches: 
	A voice-controlled intelligent pillow (see annotated Fig. 1.1 below) with height capable of being adjusted in multiple stages (“a sound control intelligent pillow capable of adjusting height and multiple gears”), comprising: 
	an adjusting mechanism (1 – Fig. 1), wherein the adjusting mechanism is wrapped by a flexible pad (2 – Fig. 2) arranged on the exterior of the adjusting mechanism (“a flexible pad covered outside the adjusting mechanism”), wherein the adjusting mechanism comprises: 
	two moving bases (12 and 13 – Fig. 2) that are oppositely arranged (Fig. 2) and relatively movable (“a movable base opposite to the fixed base and capable of sliding installed”), and 
	a distance-adjusting device (14 – Fig. 2) that is arranged to adjust the distance between the two moving bases (Fig. 2 – “a distance adjusting device with one end connected with the movable base, for adjusting the distance between the movable base and the fixed base”), wherein a plurality of adjusting bridge frames (15 – Fig. 1) are arranged above or below the two moving bases (Fig. 1), wherein two of the plurality of adjusting bridge frames (15 – Fig. 1) are see annotated Fig. 1.1 below) respectively abut against the flexible pad (2 – Fig. 1) in upward and downward directions (see ‘up/down arrows’ annotated Fig. 1.1 below and note #1 below), wherein the two of the plurality of adjusting bridge frames push against the flexible pad in upward and downward directions (“the length change direction” – see annotated Fig. 1.1 below) through the moving bases, wherein the distance-adjusting device is further connected to a voice-control module (3 – Fig. 1) used for controlling the initiating and stopping through a wire (“the sound control module lead wire connected with the controller”).  
Note #1: Since the flexible pad of Chen is made of a sponge or similar cushion material it is understood that once the adjusting bridge frames (15 – Fig. 1) raise or lower than material will also raise or lower in response to the frames movement. It is noted that from Chen the following are properties of the sponge material: “the anti-repressing module is high resilience sponge or hard sponge with good bearing capacity and recovery capability”.

    PNG
    media_image1.png
    318
    854
    media_image1.png
    Greyscale

Annotated Fig. 1.1 from Chen
In regards to Claim 4, Chen teaches: The voice-controlled intelligent pillow with height capable of being adjusted in multiple stages of claim 1 (“a sound control intelligent pillow capable of adjusting height and multiple gears”), wherein at least one adjusting bridge of the plurality of adjusting bridge frames comprises: 
	a horizontally arranged elastic strip (151 – Fig. 1, “horizontally arranged elastic strip”) that abuts against the flexible pad, and 
	two control steel strips (152 – Fig. 1) that are symmetrically arranged at the two ends of the elastic strip and are connected to the elastic strip (“two ends of the elastic strip is hinged with the two control steel strip 152”, see annotated Fig. 1.3 below), wherein the other ends of the two control steel strips are respectively fixedly connected to the two moving bases (see annotated Fig. 1.2 below), wherein the control steel strip comprises a steel strip main body (see annotated Fig. 1.2 below), wherein a first connecting part (see annotated Fig. 1.2 below) and a second connecting part (see annotated Fig. 1.2 below) are respectively located at the two ends of the steel strip main body (see annotated Fig. 1.2 below), wherein the first connecting part is fixedly connected to the elastic strip (see annotated Fig. 1.2 below), and the steel strip main body is rotationally connected to the first connecting part (“two ends of the elastic strip is hinged with the two control steel strip”), wherein the second connecting part is fixedly connected to the moving base (see annotated Fig. 1.2 below), and the steel strip main body is rotationally connected to the second connecting part (“two ends of the elastic strip is hinged with the two control steel strip”, see annotated Fig. 1.4 below), wherein the elastic strip of the adjusting bridge frame located above the moving base is higher than the upper surface of the moving base (see annotated Fig. 2.1 below), and the elastic strip of the adjusting bridge frame located below the moving base is lower than the lower surface of the moving base (see annotated Fig. 2.1 below).  

    PNG
    media_image2.png
    436
    637
    media_image2.png
    Greyscale

Annotated Fig. 1.2 from Chen


    PNG
    media_image3.png
    354
    546
    media_image3.png
    Greyscale

Annotated Fig. 1.3 from Chen

    PNG
    media_image4.png
    225
    342
    media_image4.png
    Greyscale

Annotated Fig. 1.4 from Chen

    PNG
    media_image5.png
    381
    641
    media_image5.png
    Greyscale

Annotated Fig. 2.1 from Chen
In regards to Claim 6, Chen teaches: The voice-controlled intelligent pillow with height capable of being adjusted in multiple stages of claim 4 (“a sound control intelligent pillow capable of adjusting height and multiple gears”), wherein the control steel strip main body is rotationally connected (see annotated Fig. 1.4 above) to the first connecting part and the second connecting part in a hinged mode (see annotated Fig. 1.4 above).  
In regards to Claim 7, Chen teaches: The voice-controlled intelligent pillow with height capable of being adjusted in multiple stages of claim 4 (“a sound control intelligent pillow capable of adjusting height and multiple gears”), wherein a protective plate (16 – Fig. 2) is arranged between the elastic strip and the flexible pad (Fig. 1 and 2), wherein the two ends of the protective plate respectively extend above or below the two moving bases (see annotated Fig. 2.2 below).  

    PNG
    media_image6.png
    363
    495
    media_image6.png
    Greyscale

Annotated Fig. 2.2 from Chen
In regards to Claim 8, Chen teaches: The voice-controlled intelligent pillow with height capable of being adjusted in multiple stages of claim 1 (“a sound control intelligent pillow capable of adjusting height and multiple gears”), wherein an anti-pressure module (“between the movable base and the fixed base is concavely provided with anti-repressing module”) is arranged between the two moving bases in a recessed mode (“between the movable base and the fixed base is concavely provided with anti-repressing module”).  
In regards to Claim 9, Chen teaches: The voice-controlled intelligent pillow with height capable of being adjusted in multiple stages of claim 8 (“a sound control intelligent pillow capable of adjusting height and multiple gears”), wherein the anti-pressure module is a high-resilience sponge or a hardened ordinary sponge (“the anti-repressing module is high rebound sponge or hard common sponge and so on”).  
In regards to Claim 10, Chen teaches: The voice-controlled intelligent pillow with height capable of being adjusted in multiple stages of claim 1, wherein the voice-control module is provided with at least three adjustment stages (“the sound control module is provided with at least more than three adjustable gears”), thereby achieving the recognition of voice instructions and the instruction transmission of the adjusting unit (“to realize the voice instruction single identification and the instruction transmission of the phase adjusting unit”).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being obvious over Chen (CN 211408445).
In regards to Claim 2, Chen teaches: The voice-controlled intelligent pillow with height capable of being adjusted in multiple stages of claim 1, wherein the distance-adjusting device comprises: a driving motor (142 – Fig. 2) arranged between the two moving bases (12 and 13 – Fig. 2), but does not teach,
	and two output shafts that are coaxially arranged are respectively arranged at the two ends of the driving motor, wherein the rotation directions of the two output shafts are opposite, wherein the two output shafts are respectively provided with a threaded rod that is coaxial with the output shaft, wherein the thread directions of the two threaded rods are the same, wherein the two threaded rods are respectively connected to the two moving bases in a matched mode, wherein the driving motor is connected to the voice- control module used for controlling the initiating and stopping through a wire, wherein a speed reducer is arranged in the driving motor.  
Chen teaches: a single output shaft (141 - Fig. 1), one driving motor (142 – Fig. 1) with one end connected by the shaft (Fig. 1), rotation of the shaft (“the driving motor makes the matched positive and negative rotation”), a single threaded rod (Fig. 1) with the output shaft (“driving motor is provided with a threaded rod coaxial with it”), wherein the voice control module used for controlling the initiating and stopping through a wire a sound control module 3 through the lead, when the sound control module receives the instruction of the user, the distance adjusting device generates a control instruction, realizing the starting and stopping control of the distance adjusting device”), wherein a speed reducer is arranged in the driving motor (“to drive the threaded rod connected with it to rotate and drive the movable base to close to or far away from the fixed base, in the process, the adjusting bridge frame connected with the two is changed to the adaptive shape, so as to drive the flexible pad covered on it to rise or reduce; the effect of adjusting the height of the pillow is reached”).  
However, Chen, does not explicitly teach: a second output shaft, two ends of the driving motor, where the rotation directions of the second output shaft is opposite, a second output shaft that is coaxial, the same thread directions of the rod, and where the rods are connected to the bases in a matched mode.
Before the effective filing date of the claimed invention It would have been obvious to one having ordinary skill in the art to have provided a second output shaft to the motor with an opposite rotation direction as it would have similar function/effect as the single output shaft of Chen, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regards to Claim 3, Chen teaches: The voice-controlled intelligent pillow with height capable of being adjusted in multiple stages of claim 1, wherein the number of the plurality of adjusting bridge frames arranged above or below the moving base is more than 6 (“number of the adjusting bridge frame is 6 and are arranged at equal intervals”, see note #2 below), wherein the plurality of adjusting bridge frames are arranged at equal intervals (“number of the adjusting bridge frame is 6 and are arranged at equal intervals”)
Note #2:  Chen discloses the claimed invention except for the adjusting bridge frames to be ‘more than’ 6, rather the prior art discloses that the frames ‘is 6’.  It would have been obvious to one having ordinary skill in the art at the time the invention was made with more than 6 intervals for improved support, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to Claim 5, Chen teaches: The voice-controlled intelligent pillow with height capable of being adjusted in multiple stages of claim 4 (“a sound control intelligent pillow capable of adjusting height and multiple gears”), wherein the elastic strip (151) is made of a PVC sheet (“the elastic strip can be made of steel sheet with elastic recovery capability, nylon sheet and so on”, see note #3 below).  
Note #3: Chen discloses the claimed invention except for the specific elastic strip material of PVC sheet, however, Chen does state “and so on” which leaves the option of a plurality of materials to be chosen by the user.  As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made with a PVC sheet material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Conclusion	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (KR 20090014131) and Zhou et al. (CN 101697935)  both disclose a single output shaft with one motor similar to the art of Chen (CN 211408445) above. Lee does disclose two ends that are . 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/3/2022